  Case: 2:19-cv-02006-MHW-EPD Doc #: 86 Filed: 02/05/21 Page: 1 of 4 PAGEID #: 747



LAW OFFICE OF MICHAEL L. FRADIN
Michael L. Fradin, Esq.
8401 Crawford Ave. Ste. 104
Skokie, IL 60076
Telephone: 847-986-5889
Facsimile: 847-673-1228
Email: mike@fradinlaw.com


Attorney for Plaintiff
 IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF OHIO,
                            EASTERN DIVISION


WILLIAM BURKE,                              Case No. 2:19 cv 2006
                     Plaintiff,                    MOTION FOR DEFAULT JUDGMENT
      v.
                                            Judge: Hon. Michael H. Watson
ANDREW ANGLIN et. al.
                                            Magistrate Elizabeth A. Preston Deavers
                     Defendants.




              PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT
            AGAINST DEFENDANT NATIONAL POLICY INSTITUTE

       Now comes Plaintiff and for his MOTION FOR DEFAULT JUDGMENT, states as follows:

       This Court has already found Defendant National Policy Institute (NPI) in default pursuant to

Rule 55(a) ECF Doc#66. Because the Defendant has been found in default, the well-pleaded facts of

the complaint relating to liability must be accepted as true. United States v. Cunningham, No. 07-CV-

212, 2009 WL 112831 (S.D. Ohio Jan. 15, 2009) (Black, J.). See also Stooksbury v. Ross, Case No.

12-5739, 2013 WL 2665596, *3 (6th Cir. June 13, 2013) (treating the factual allegations of a

complaint on liability as true because defendant produced no timely responsive pleading).



                                                  1
  Case: 2:19-cv-02006-MHW-EPD Doc #: 86 Filed: 02/05/21 Page: 2 of 4 PAGEID #: 748



       In the Second Amended Complaint, Plaintiff pleads that Defendant, National Policy Institute,

was an organization that sought to promote a white nationalist state and that it helped to organize and

promote the Unite the Right rally which occurred in Charlottesville over the weekend of August 12,

2017. Doc #57 ¶25. Plaintiff further alleges that it conspired to incite outrageous and reckless

conduct in Charlottesville in an effort to cause severe emotional harm. ID. Plaintiff further alleges

that the founder and head of the National Policy Institute, Richard Spencer, has requested to speak at

the University of Cincinnati as well as Ohio State University and filed a federal lawsuit in the

Southern District of Ohio, Western Division against the Universities in connection with their

rejections of his requests. Id. Plaintiff further alleges that NPI agreed and coordinated with other

Defendants to inflict physical harm and emotional distress on counter-protesters, including Plaintiff

Burke, and countless others in Charlottesville on August 12, 2017. Doc #57 ¶25.

       NPI, along with the other Defendants, conspired to plan, promote, and carry out the terroristic

events in Charlottesville. Doc #57 ¶3. NPI and its co-conspirators spent months coordinating with

other Defendants both on the internet and in person in a conspiracy to cause great harm to Plaintiff

and other counter-protestors and the physical and psychological injuries Plaintiff Burke received,

were direct, intended, and foreseeable results of the Defendants’ unlawful conspiracy. Doc #57 ¶4, 9,

10, 11, 12. NPI and its co-conspirators targeted Charlottesville before the Unite the Right rally. Doc

#57 ¶33-46. NPI and its co-conspirators coordinated a scheme to incite extreme and outrageous

harmful behavior under the guise of the Unite the Right Rally. Doc #57 ¶47-67. NPI and its co-

conspirators promoted attendance, violence, and imagery designed to threaten, intimidate, harass, and

terrorize counter-protestors. Doc #57 ¶67-92. NPI and its co-Defendants engaged in a conspiracy to

intentionally commit terroristic violence against counter-protestors at the Unite the Right Rally. Doc

#57 ¶93-103. Defendant NPI’s wrongful acts were a proximate cause of Plaintiff’s injuries.         Doc

#57 ¶104-118. Plaintiff Burke suffered and continues to suffer serious injuries as a result of

                                                   2
  Case: 2:19-cv-02006-MHW-EPD Doc #: 86 Filed: 02/05/21 Page: 3 of 4 PAGEID #: 749



Defendant NPI’s wrongful acts.   Doc #57 ¶119-131. Defendant NPI was a co-conspirator. Doc #57

¶137-151.

       Wherefore and for the reasons set forth above and in Plaintiff’s Declaration in Support of

Motion for Default Judgment, there is good cause for a Default Judgment to be entered against

Defendant National Policy Institute in the amount of $3,335,000.00 ($3,350,000.00 requested in the

Complaint ECF #1 less $15,000.00 recovered from David Duke and the Traditionalist Worker Party).

                                                                                s/ Michael L. Fradin
                                                                                Attorney for Plaintiff

                                                          LAW OFFICE OF MICHAEL L. FRADIN
                                                                        Michael L. Fradin, Esq.
                                                                   8401 Crawford Ave. Ste. 104
                                                                              Skokie, IL 60076
                                                                      Telephone: 847-986-5889
                                                                       Facsimile: 847-673-1228
                                                                   Email: mike@fradinlaw.com




                                                  3
Case: 2:19-cv-02006-MHW-EPD Doc #: 86 Filed: 02/05/21 Page: 4 of 4 PAGEID #: 750



                                        CERTIFICATE OF SERVICE

               The undersigned certifies that on February 5, 2021, this Motion for Default Judgment

    was filed electronically. Notice of this filing will be sent to all parties of record by operation of the

    Court’s electronic filing system.

                                                                s/Michael L. Fradin
                                                                Attorney for Plaintiff
